PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Leardi, Anthony
Application No. 16/156,792
Filed: October 10, 2018
Attorney Docket No. 5014AL-1CCG
:
:
:        DECISION ON PETITION
:
:

 

This is a corrected decision on the request for relief under the CARES Act Relief Notice filed November 05, 2020 and the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 05, 2020, to revive the above-identified application.

The Decision on Petition mailed December 14, 2020, is hereby vacated for the reason stated below.

The present petition is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Richard Eldredge appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The request for relief under the CARES Act Relief Notice is DISMISSED.

The request for waiver of revival fee under the CARES Act Relief Notice was untimely. Any petition to revive under 37 CFR 1.137(a) filed after July 31, 2020 must be accompanied by the revival fee. The revival fee cannot be waived, even if the petition is accompanied by the COVID‐19 Statement.

The petition under 37 CFR 1.137(a) is DISMISSED.

The renewed petition filed on November 05, 2020 is filed outside of the maximum extendable period allowed in the petition decision mailed February 21, 2020. Therefore Applicant’s petition request under the provisions of 37 CFR 1.137(a) is considered as new and requires a petition fee.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent. The revival fee required by law is $525.  

not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.


/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)